Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The use throughout the specification and abstract of “RAM” should be revised to read “ram”.  
Appropriate correction is required.

Claim Objections
Claims 1, 5, 6, 7, 8, and 9 are objected to because of the following informalities: “RAM” should read “ram”.  Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities: “filter material” should read “regenerative filter material”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the use of “the filter(s)” in lines 9, 10 and 14 should be replaced with “the one or more regenerative filters”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means for passing the regeneration air stream” is regarded as a “means for expanding air exhausted from the aircraft interior” as stated in claim 1 of the applicant’s disclosure. The “means for expanding air exhausted from the aircraft interior” is regarded as a turbine, as stated in [0014] of the applicant’s specification. Thus, the “means for passing the regeneration air stream” is also regarded as a turbine.
The limitation “means for mixing and conditioning” is regarded as “mixer 8” per [0022] of applicant’s specification, which states “Fresh air and some recirculation air (i.e. conditioned air recirculated from the aircraft) are mixed in a mixer 8 and conditioned using a known arrangement of valves, heat exchangers, turbines and compressor and to provide suitably conditioned air to the aircraft interior”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US20200009533A1) in view of Sauterleute (US20010004837A1) and Klimpel (US20140161698A1).
Regarding claim 1, Space teaches 
a regenerative filter system (Environmental Control System 10) comprising: 
a regenerative filter material arranged to filter air recirculated from an aircraft interior (The sorbent regeneration device 100 includes o regenerative sorbent material 44 designed for absorbing or otherwise containing contaminants present in the recirculating air… The sorbent material 44 of the sorbent regeneration device 100 can be configured as a filter) [0030-0031]
Space does not teach
means for passing a regeneration air stream through the regenerative filter material to regenerate the filter material by removing adsorbed contaminant therefrom, whereby the means for passing the regeneration air stream comprises means for expanding air exhausted from the aircraft interior and using the expanded air to drive a compressor
Sauterleute teaches
means for passing a regeneration air stream through the regenerative filter material to regenerate the filter material by removing adsorbed contaminant therefrom, whereby the means for passing the regeneration air stream comprises means for expanding air exhausted from the aircraft interior and using the expanded air to drive a compressor (That means that the energy that is generated in the turbine T during the mixed airflow's pressure drop is utilized to drive the compressor C) [0046] for compressing and conditioning RAM air (This energy originally comes from the tapped airflow, i.e., the high energy level of the tapped airflow (m. p. The) is essentially used to compress the ambient airflow or ram airflow A) [0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine and compressor arrangement taught in Sauterleute to Space, in order to ensure that the ram air is conditioned to appropriate temperature levels before being distributed into the system.
	Klimpel teaches
RAM air to provide the regeneration air stream to the filter material (The desorber 22 is connected to a ram air channel 36 . A flow of ram air from the ram air channel 36 to the desorber 22 may be controlled by a suitable valve (not shown). The ram air supplied to the desorber 22 from the ram air channel 36 serves to purge CO2 desorbed from the absorption medium from the desorber 22) [0041]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ram air for regenerating the filter as taught in Klimpel to the system of Space, since the use of existing ram air would be more efficient for the system than providing an additional source of hot air 56 as taught in Space. 

Regarding claim 2, Space, as modified, teaches the regenerative filter system of claim 1, 
wherein the regenerative filter material is provided in a contaminant removal device (sorbent regeneration device 100)

Regarding claim 3, Space, as modified, teaches the regenerative filter system of claim 2, 
wherein the contaminant removal device is an air driven regenerative filter (Sorbent regeneration device 100 is further configured with one or more bypass valves to control the flow of hot air 56 or vacuum pressure 54 through the sorbent material 44 as well as to facilitate the discharge of the contaminants removed from the sorbent material 44 during a regeneration) [0030]

Regarding claim 5, Space, as modified, teaches the regenerative filter system of claim 1, 
wherein the means for expanding the air exhausted from the aircraft interior comprises a turbine, which drives the compressor (That means that the energy that is generated in the turbine T during the mixed airflow's pressure drop is utilized to drive the compressor C) [0046 of Sauterleute] to compress RAM air (This energy originally comes from the tapped airflow, i.e., the high energy level of the tapped airflow (m. p. The) is essentially used to compress the ambient airflow or ram airflow A) [0046 of Sauterleute] that is passed through the filter material to regenerate the filter material (The desorber 22 is connected to a ram air channel 36 . A flow of ram air from the ram air channel 36 to the desorber 22 may be controlled by a suitable valve (not shown). The ram air supplied to the desorber 22 from the ram air channel 36 serves to purge CO2 desorbed from the absorption medium from the desorber 22) [0041 of Klimpel]

Regarding claim 6, Space, as modified, teaches the regenerative filter system of claim 5, 
wherein the compressed RAM air is mixed with cooled compressed RAM air before being passed through the filter material (air exiting the sorbent material 44 can be cooled prior to introduction to the particulate filter 49 so as to avoid exceeding the maximum operating temperature of the particulate filter 49) [0082]

Regarding claim 7, Space, as modified, does not teach the regenerative filter system of claim 6, 
wherein the compressed RAM air is cooled by a heat exchanger
Sauterleute teaches
wherein the compressed RAM air is cooled by a heat exchanger (the ambient air compressed in compressor C and cooled off in the ram air heat-exchanger MHX is guided past the turbine T)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger arrangement taught in Sauterleute to Space, as modified, to ensure that the ram air is conditioned to appropriate temperature levels before being distributed into the filter.

Regarding claim 8, Space teaches 
an aircraft environmental control system (Environmental Control System 10), comprising: 
means for mixing and conditioning fresh air and recirculation air from an aircraft interior to provide mixed, conditioned air to the aircraft interior (ECS 10 includes both an air supply path 11 and a recirculation airflow path 13. The air supply path 11 takes in external air, e.g., from an engine or compressor, optionally directs the external air through a VOC/ozone converter 22 , and conditions and mixes the external air with air recirculated from the interior volume 14) [0029], the system further comprising: 
one or more regenerative filters arranged in a path of at least part of the recirculating air, prior to the means for mixing and conditioning, the one or more regenerative filters configured to remove one or more contaminants and/or moisture from the recirculation air before mixing and conditioning (The recirculation airflow path 13 includes a sorbent regeneration device 100 . The sorbent regeneration device 100 includes o regenerative sorbent material 44 designed for absorbing or otherwise containing contaminants present in the recirculating air… The sorbent material 44 of the sorbent regeneration device 100 can be configured as a filter) [0030-0031]
Space does not teach
means for passing a regeneration air stream through the regenerative filter(s) to regenerate the filter(s) by removing adsorbed contaminant therefrom, whereby the means for passing the regeneration air stream comprises: means for expanding air exhausted from the aircraft interior and using the expanded air to drive a compressor for compressing and conditioning RAM air to provide the regeneration air stream to the filter(s)
Sauterleute teaches
means for passing a regeneration air stream through the regenerative filter(s) to regenerate the filter(s) by removing adsorbed contaminant therefrom, whereby the means for passing the regeneration air stream comprises: means for expanding air exhausted from the aircraft interior and using the expanded air to drive a compressor (That means that the energy that is generated in the turbine T during the mixed airflow's pressure drop is utilized to drive the compressor C) [0046] for compressing and conditioning RAM air (This energy originally comes from the tapped airflow, i.e., the high energy level of the tapped airflow (m. p. The) is essentially used to compress the ambient airflow or ram airflow A) [0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine and compressor arrangement taught in Sauterleute to Space, in order to ensure that the ram air is conditioned to appropriate temperature levels before being distributed into the system.
Klimpel teaches
RAM air to provide the regeneration air stream to the filter(s) (The desorber 22 is connected to a ram air channel 36 . A flow of ram air from the ram air channel 36 to the desorber 22 may be controlled by a suitable valve (not shown). The ram air supplied to the desorber 22 from the ram air channel 36 serves to purge CO2 desorbed from the absorption medium from the desorber 22) [0041]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ram air for regenerating the filter as taught in Klimpel to the system of Space, since the use of existing ram air would be more efficient for the system than providing an additional source of hot air 56 as taught in Space. 

Regarding claim 9, Space teaches 
a method of providing regeneration air to a regenerative filter of an aircraft environmental control system (The recirculation airflow path 13 includes a sorbent regeneration device 100 . The sorbent regeneration device 100 includes o regenerative sorbent material 44 designed for absorbing or otherwise containing contaminants present in the recirculating air… The sorbent material 44 of the sorbent regeneration device 100 can be configured as a filter) [0030-0031], the method comprising: 
Space does not teach
expanding air exhausted from an interior of the aircraft
using the expanded air to drive a compressor for compressing and conditioning RAM air to provide the regeneration air stream to the filter material
Sauterleute teaches
expanding air exhausted from an interior of the aircraft (After the mixed airflow's pressure drop and cooling in the turbine T) [0042]
using the expanded air to drive a compressor (That means that the energy that is generated in the turbine T during the mixed airflow's pressure drop is utilized to drive the compressor C) [0046] for compressing and conditioning RAM air (This energy originally comes from the tapped airflow, i.e., the high energy level of the tapped airflow (m. p. The) is essentially used to compress the ambient airflow or ram airflow A) [0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine and compressor arrangement taught in Sauterleute to Space, in order to ensure that the ram air is conditioned to appropriate temperature levels before being distributed into the system.
Klimpel teaches
RAM air to provide the regeneration air stream to the filter material (The desorber 22 is connected to a ram air channel 36 . A flow of ram air from the ram air channel 36 to the desorber 22 may be controlled by a suitable valve (not shown). The ram air supplied to the desorber 22 from the ram air channel 36 serves to purge CO2 desorbed from the absorption medium from the desorber 22) [0041]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ram air for regenerating the filter as taught in Klimpel to the system of Space, since the use of existing ram air would be more efficient for the system than providing an additional source of hot air 56 as taught in Space. 

Regarding claim 10, Space, as modified, teaches the method of claim 9, 
wherein the air is expanded by a turbine, which drives the compressor (turbine T of Sauterleute as applied regarding claim 9)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US20200009533A1) in view of Sauterleute (US20010004837A1) and Klimpel (US20140161698A1), in further view of Schwalm (US5323624A).
Regarding claim 4, Space, as modified, does not teach the regenerative filter system of claim 2, 
wherein the contaminant removal device is a pressure or temperature swing filter
Schwalm teaches
wherein the contaminant removal device is a pressure or temperature swing filter (The regenerable filtration means 18 may be comprised of an aerosol particulate removal filter 40, and a twin bed pressure swing adsorption (PSA) nuclear biological chemical (NBC) filtration system) [col. 3 lines 22-26]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the swing filter arrangement taught in Schwalm to Space, as modified, such that “any water vapor remaining in the cooled bleed air will be removed by the NBC filters 44, 46 before the bleed air is delivered to the turbine 32 to be expanded therein”. [col. 3 lines 48-50 of Schwalm]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762